EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dr. Edwin Flores on January 31, 2022. 
The application has been amended as follows:
Claims 12-30 have been cancelled.
	REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based upon the Amendment filed November 30, 2021, the rejections based upon improper Markush grouping, 35 U.S.C. 112(b) or  35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 as being unpatentable over Schwarz or Kinarivala et al. are withdrawn.
This application is in condition for allowance except for the non-elected invention, claims 12-30, elected without traverse.   Non-elected claims 12-30 have been cancelled.
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.  
Applicants preserve the right to file a divisional application drawn to the non-elected invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished  applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                         
                              	
                                                           /Zinna Northington Davis/
                                                           /Zinna Northington Davis/                                                           Primary Examiner, Art Unit 1625                                                                                                                                               
Znd
01.31.2022